UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1704



MEIJUAN ZHENG,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-309-597)


Submitted:   October 27, 2004          Decided:     November 15, 2004


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Meijuan Zheng, Petitioner Pro Se. M. Jocelyn Lopez Wright, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Meijuan Zheng, a native and citizen of China, seeks

review of a decision of the Board of Immigration Appeals affirming

the Immigration Judge’s denial of her applications for asylum,

withholding of removal, and protection under the Convention Against

Torture (CAT).

           Zheng claims she established eligibility for asylum and

withholding of removal.*         To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence   he   presented   was    so   compelling   that      no   reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                   We have

reviewed the evidence of record and conclude that Zheng fails to

show that the evidence compels a contrary result.                   Zheng thus

cannot meet the higher standard for withholding of removal.                See

INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

           Accordingly,     we   deny   the   petition   for    review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




     *
      Zheng does not dispute the denial of CAT relief.

                                    - 2 -